Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 19-61080-civ-MORENO

  JALINE FENWICK, individually &
  on behalf of all others similarly situated,

         Plaintiff,
  v.

  FLORIDA PET RETAILERS, INC. &
  POOCHES OF PINES, INC. d/b/a
  PETLAND PEMBROKE PINES,

        Defendants.
  _____________________________________/

                         DEFENDANTS’ MOTION TO STAY PENDING
                      FCC’S PROMULGATION OF REVISED DEFINITIONS

         Pursuant to Local Rule 7.1, Defendants Florida Pet Retailers, Inc. and Pooches of

  Pines, Inc. hereby move this Court for an order staying this action pending rulings from the

  Federal Communications Commission ("FCC" or "Commission") regarding the definition of

  an automatic telephone dialing system under the Telephone Consumer Protection Act, 47

  U.S.C. § 227 et seq. ("TCPA").

                                         Summary of Argument

         The Defendants operate a small franchise selling pets and pet supplies in Florida. The

  Complaint, one of many filed under the TCPA, seeks at least $500 and no more than $1,500 for

  each text message sent to a class of over 4,000 putative plaintiffs. Despite the Plaintiff and class-

  members suffering no actual damages – merely statutory damages – the Defendants are facing

  between $2,000,000 and $6,000,000 or more in damages. To say the potential damage award is

  catastrophic, not to mention grossly disproportionate to an actual wrongdoing, is an

  understatement.
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 2 of 21



         Like almost all TCPA cases, this case turns on the definition of an “automatic telephone

  dialing system.” The TCPA pre-dates text messaging, and as a result, these lawsuits rely not on

  the plain text of the Act, but rather on the FCC’s implementing regulations and interpretation of

  the Act. The FCC’s interpretation of the Act, specifically as it relates to an “automatic telephone

  dialing system,” is currently unknown and under review because the D.C. Circuit Court of

  Appeals issued an opinion that vacated several FCC orders. See ACA International v. FCC, 885

  F.3d 687 (D.C. Cir. 2018). On May 14, 2018, the FCC requested public comment as part of its

  rulemaking process in light of ACA International. “What constitutes an ‘automatic telephone

  dialing system’” is the very question posed by the FCC, and the very question at issue in this

  litigation. It is likely that the TCPA will be interpreted differently by the Commission before the

  2020 trial date, and given the feeding frenzy of TCPA class actions and current makeup of the

  Commission, it is likely the FCC will narrowly construe the definition to better serve the actual

  purpose of the Act.

         Numerous courts, including this Court, have stayed TCPA class actions while awaiting

  the FCC’s promulgation of the revised definition of an automatic telephone dialing system. See,

  e.g., Secure v. Ultimate Fitness Group, LLC, 2019 WL 1612623 (S.D. Fla. Mar. 18, 2019)

  (Moreno, J.). Defendants here seek the same relief that was given in those cases and for the

  same fundamental reason.

                                            Introduction

         “[W]hat constitutes an 'automatic telephone dialing system?" The FCC posed this

  question in its May 14, 2018 Request for Public Comment, which followed closely on the

  heels of the D.C. Circuit's decision in ACA International v. Fed. Communications

  Commission, 885 F.3d 687 (D.C. Cir. 2018). FCC Public Notice, "Consumer and


                                                  2
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 3 of 21



  Governmental Affairs Bureau Seeks Comment on Interpretation of the Telephone Consumer

  Protection Act in Light of the D.C. Circuit's ACA International Decision," CG Docket Nos.

  18-152, 02-278 ("FCC's Request for Comment" The definition of an autodialer has been

  left in doubt since ACA International. There, the D.C. Circuit vacated the FCC's prior

  rulings regarding the definition of an autodialer but declined to promulgate a new

  standard. Other courts have split over the scope and impact of ACA International and

  the FCC’s prior orders. Because of ACA International and varying court rulings, the

  FCC intends to clarify the definition of an autodialer.

         The FCC has the required expertise and authority to determine the scope and

  nature of an autodialer under the TCPA. The Act expressly authorizes the FCC to

  promulgate implementing regulations to enforce the Act. The pending FCC rule(s) will

  have a potentially dispositive impact on this case. Accordingly, a stay is warranted

  under the primary jurisdiction doctrine until such time that the FCC issues a ruling.

         Indeed, in July of 2018, Judge Rosenberg issued a stay in a putative TCPA class

  action until the FCC issues its ruling on the ATDS definition. See Buhr v. ADT LLC,

  No. 18-cv-80605, Dkt. No. 40 (S.D. Fla. July 25, 2018). Additionally, in Scoma

  Chiropractic, P.A. v. Dental Equities, LLC, 2018 WL 2455301 (M.D. Fla. June 1, 2018),

  Judge Steele in a similar TCPA case dealing with facsimile technology granted a stay

  pending a decision by the FCC under the primary jurisdiction doctrine. This Court already

  granted a similar motion to stay in Secure v. Ultimate Fitness Group, LLC, 2019 WL

  1612623 (S.D. Fla. Mar. 18, 2019) (Moreno, J.).

         As explained below, the rationale for issuing a stay in Buhr, Scoma and Secure

  applies with equal, if not greater, force to this case for the following reasons:


                                                  3
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 4 of 21



         First, the FCC is currently considering the precise questions at issue here: "[w]hat

  constitutes an automatic telephone dialing system [under the TCPA]?" "How 'automatic'

  must dialing be for equipment to qualify as an automatic telephone dialing system?

  Must such a system dial numbers without human intervention?" "If equipment cannot

  itself dial random or sequential numbers, can that equipment be an automatic telephone

  dialing system?"

         Second, courts have already reached inconsistent determinations regarding the

  definition of an autodialer in the wake of the D.C. Circuit's ruling. Some courts have

  held that the D.C. Circuit's ruling vacated all the FCC's prior orders regarding the

  definition of an autodialer, leaving only the statutory definition - i.e., only systems that

  can themselves dial randomly or sequentially produced telephone numbers. See, e.g.,

  Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 935 (N.D. Ill. 2018) ("ACA

  International necessarily invalidated the 2003 and 2008 Declaratory Ruling insofar as they

  provide, as did the 2015 Declaratory Ruling, that a predictive dialer qualifies as an ATDS

  even if it does not have the capacity to generate phone numbers randomly or sequentially

  and then dial them."). The Ninth Circuit recently held in Marks v. Crunch San Diego, LLC,

  904 F.3d 1041, 1049 (9th Cir. 2018) that all prior FCC orders were invalidated, leaving the

  court with only the plain language of the Act itself. But, several paragraphs later it

  acknowledged that “the statutory language is ambiguous” and it proceeded to consider

  legislative intent and history. Id. at 1051. The Act expressly authorizes the FCC to do what

  the Ninth Circuit attempted to do. If this case proceeds to judgment without the FCC's

  guidance, "there is a risk that the Court could reach a determination that is inconsistent with

  the FCC’s ultimate decision” on the definition of an autodialer. Scoma, 2018 WL 2455301


                                                4
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 5 of 21



  at *3. Not staying the case puts this Court in the same unnecessary conundrum that the

  Ninth Circuit found itself in.

         Third, considerations of prejudice and the potential costs of not awaiting agency

  review counsel in favor of a stay. Plaintiff seeks to certify a class that the Defendants

  estimate to include over 4,000 individuals who received text messages and to penalize the

  Defendants at least $500.00 for each of the text messages sent during this period, creating

  the possibility for an astronomical aggregated statutory damages award. If the FCC issues a

  ruling that narrows the definition of an autodialer, this case ends. Under these

  circumstances, courts routinely find that any prejudice to the non-moving party is

  outweighed by the potential harm to the moving party and the interests of avoiding

  inconsistent decisions.

         Furthermore, Plaintiff will suffer no prejudice.       Plaintiff is not seeking actual

  damages, merely statutory damages. She is not being “compensated” for any loss. There is

  no allegation or evidence that the Defendants are continuing to send text messages (and in

  fact they are not). The potential substantial harm to the Defendants – which may very well

  be invalidated as a matter of law from the outset – outweighs the de minimis harm to

  Plaintiff in waiting a few months to possibly recover statutory damages.

         Fourth, not granting a stay will almost certainly increase the litigation costs and

  require substantially more court intervention because one or more parties will likely file

  various motions for reconsideration in light of a change in the law once the FCC acts.

         Ultimately, just as in Scoma, "a stay will simplify and streamline the issues raised in

  this case and reduce the burden of litigation on the parties and on the Court. Any delay

  plaintiff will experience in this case is outweighed by the potential prejudice that could inure


                                                 5
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 6 of 21



  to [the Defendants] and its liability to class members that might very well not fit within the

  [definition of an autodialer] following the FCC’s decision."    Scoma, 2018 WL 2455301 at

  *4. A stay is therefore appropriate to give the FCC time to provide guidance on issues that

  are central to this case and which fall squarely within the FCC’s primary jurisdiction.

                 Plaintiff's Claim Turns on Whether an Autodialer Was Used

         In her single-count Complaint, Plaintiff alleges that she received text messages from

  the Defendant via an autodialer. She has no specific allegations concerning the Defendants’

  “autodialer,” but rather relies upon circumstantial evidence and information and belief to

  state her claim. To maintain her claim, Plaintiff must establish that the device used to send

  the text messages constitutes an ATDS. Under the Act, it is unlawful for a person "to make

  any call (other than a call made [] with the prior express consent of the called party) using

  any automatic telephone dialing system or prerecorded voice ... (iii) to any telephone

  number assigned to a ... cellular telephone service[.]" 47 U.S.C. § 227(b)(l)(A). The

  elements of the cause of action are: (1) the defendant made a call to a cell phone, (2) by the

  use of an automatic dialing system or an artificial or recorded voice, and (3) without prior

  express consent of the called party. See Cummings v. Rushmore Loan Management Service,

  2017 WL 4005455, *2 (M.D. Fla. Sep. 12, 2017).

                        The Ever Changing Definition of an Autodialer

         The TCPA was enacted in 1991 – a year before the first experimental text message

  was ever sent. See Its Been 25 Years Since the First Ever Text Message and the Kids are

  Alright, https://www.abc.net.au/news/science/2017-12-03/after-25-years-of-sms-were-still-

  anxious-about-text-speak/9205734 (last viewed Jun. 21, 2019). It defines an ATDS as

  “equipment which has the capacity . . . to store or produce telephone numbers to be called,


                                                6
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 7 of 21



  using a random or sequential number generator[,] and . . . to dial such numbers." 47 U.S.C.

  §227(a)(l). The Act expressly authorizes the FCC to promulgate implementing regulations.

  ACA Int 'l, 885 F. 3d at 693.

         Following the TCPA's enactment, the FCC affirmed that an ATDS must generate

  numbers in a random or sequential fashion. In 1992, the FCC issued an order stating

  that the TCPA's prohibitions against using an ATDS "clearly do not apply to functions

  like 'speed dialing,' 'call forwarding,' or public telephone delayed message services

  (PTDMS), because the numbers called are not generated in a random or sequential

  fashion." In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act

  of 1991, 7 F.C.C. Red. 8752, 1776 (1992). And, in a follow-on 1995 ruling, the FCC

  described "calls dialed to numbers generated randomly or in sequence" as "autodialed."

  In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

  10 F.C.C. Rcd. 12391, 12400 (1995).

         In 2003, the FCC issued an order finding, among other things, "that a predictive

  dialer falls within the meaning and statutory definition of 'automatic telephone dialing

  equipment' and the intent of Congress." In re Rules & Regulations Implementing the

  Telephone Consumer Protection Act of 1991, 18 F.C.C.R. 14014, 14093 (2003) ("2003

  Order"). The 2003 FCC order defined a predictive dialer as "an automated dialing system

  that uses a complex set of algorithms to automatically dial consumers' telephone numbers

  in   a manner that 'predicts' the time when a consumer will answer the phone and a

  telemarketer will be available to take the call." Id. at 14143 n.31. The FCC determined that

  predictive dialers fall within the definition of an ATDS, even though they may not "store or

  produce telephone numbers to be called, using a random or sequential number generator," as


                                               7
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 8 of 21



  set forth in the text of the TCPA. Id. at 14091. The FCC concluded that the defining

  characteristic of an ATDS is "the capacity to dial numbers without human intervention." Id.

  at 14092. Though a predictive dialer might not fit squarely within the TCPA’s statutory

  definition of an ATDS, the FCC found that it is the sort of automated equipment Congress

  intended to address through the TCPA because it has the "capacity to dial numbers without

  human intervention." Id. at 14092-93.

         In 2008, the FCC issued a declaratory judgment that "affirm[ed] that a predictive

  dialer constitutes an automatic telephone dialing system and is subject to the TCPA’s

  restrictions on the use of autodialers." In the Matter of Rules & Regulations Implementing

  the Tel. Consumer Prat. Act of 1991, 23 FCC Red. 559, 566 (2008). In 2012, the FCC again

  reiterated that the TCPA's definition of an ATDS "covers any equipment that has the

  specified capacity to generate numbers and dial them without human intervention regardless

  of whether the numbers called are randomly or sequentially generated or come from calling

  lists." In the Matter of Rules & Regulations Implementing the Tel. Consumer Prat. Act of

  1991, 27 FCC Red. 15391, 15392 n.5 (2012) (emphasis added).

         Finally, in its 2015 Order, the FCC took a controversial and expansive view of

  the definition of an autodialer, stating that the "capacity" to dial numbers randomly or

  sequentially "includes ... potential functionalities," not just its "present ability." See in

  the Matter of Rules & Regulations Implementing the Tel. Consumer Prat. Act of 1991, 30

  FCC Red. 7961, 7974-76 (2015) ("2015 Order"). Despite promulgating this broader

  definition, the FCC reaffirmed that "the basic functions of an autodialer is to dial

  numbers without human intervention." Id. 7975 (internal quotations omitted) (emphasis

  added).


                                               8
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 9 of 21



                ACA International and the FCC's Request for Public Comment

         On March 16, 2018, the D.C. Circuit struck down portions of the 2015 Order,

  and (as confirmed recently by the Ninth Circuit in Marks) vacated the FCC's 2003 and

  2008 rulings regarding the definition of an autodialer, holding that the FCC's Order

  "falls short of reasoned decision-making in 'offer[ing] no meaningful guidance' to

  affected parties" because it chose differing, contrary interpretations or no interpretations

  at all as to ATDS functionality. ACA, 885 F.3d at 701. Specifically, the D.C. Circuit

  held that “the Commission adopted an expansive interpretation of 'capacity' having the

  apparent effect of embracing any and all smartphones.” Id. at 695-96. This expansive

  definition swept too far: "The more straightforward understanding of the Commission's

  ruling is that all smartphones qualify as autodialers because they have the inherent

  'capacity' to gain ATDS functionality by downloading an app. That interpretation of the

  statute, for all the reasons explained, is an unreasonably, and impermissibly, expansive

  one." Id. at 700.

         The D.C. Circuit also invalidated the 2003 and 2008 Orders' expanding the ATDS

  definition to include predictive dialers. Specifically, regarding "whether a device must itself

  have the ability to generate random or sequential telephone numbers to be dialed" or can

  simply "call from a database of telephone numbers generated elsewhere," the D.C.

  Circuit said the FCC was "of two minds on the issue." Id. at 701. Rather than allow for

  the latter possibility, the D.C. Circuit stated that the FCC "fail[ed] to satisfy the

  requirement of reasoned decision-making interpretation" and held that "[w]e must

  therefore set aside the Commission's treatment of those matters." Id. at 703.

          Concerning human intervention, the D.C. Circuit noted that although the FCC


                                                9
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 10 of 21



   had consistently stated "that the 'basic function' of an autodialer is the ability to 'dial

   numbers without human intervention,"' it "nevertheless declined a request to 'clarify[ ]

   that a dialer is not an autodialer unless it has the capacity to dial numbers without

   human intervention."' Id. at 703 (quoting 30 FCC Red. at 7973, 7975-76). The D.C.

   Circuit concluded that "[t]hose side-by-side propositions are difficult to square" – i.e., a

   device can be an autodialer even if it dials numbers with human intervention

   notwithstanding that the "basic function of an autodialer is to dial numbers without

   human intervention." Id. at 703.

          Given the D.C. Circuit's decision, the FCC must now decide anew if anything

   beyond a system that randomly or sequentially generates numbers on its own and then dials

   them can constitute an ATDS. If the FCC answers that question in the affirmative, it must

   clarify, inter alia, what human intervention is required.

          Just two months after the D.C. Circuit's ruling, the FCC issued its Request for

   Comment regarding the interpretation and implementation of the TCPA. In its Request, the

   FCC posed the following pertinent questions:

          We seek further comment on the functions a device must be able to
          perform to qualify as an automatic telephone dialing system. Again, the
          TCPA defines an "automatic telephone dialing system" as "equipment
          which has the capacity­ (A) to store or produce telephone numbers to be
          called, using a random or sequential number generator; and (B) to dial such
          numbers." Regarding the term "automatic," the Commission explained that
          the "basic function[]" of an automatic telephone dialing system is to "dial
          numbers without human intervention" and yet "declined to 'clarify[] that a
          dialer is not an [automatic telephone dialing system] unless it has the capacity
          to dial numbers without human intervention."' As the court put it, “[t]hose
          side-by-side propositions are difficult to square." The court further noted the
          Commission said another basic function was to "dial thousands of numbers in
          a short period of time," which left parties "in a significant fog of uncertainty"
          on how to apply that notation. How "automatic" must dialing be for
          equipment to qualify as an automatic telephone dialing system? Does the
          word "automatic" "envision non-manual dialing of telephone numbers?" Must

                                                 10
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 11 of 21



          such a system dial numbers without human intervention? Must it dial
          thousands of numbers in a short period of time? If so, what constitutes a short
          period of time for these purposes?

          Request for Comment at 2-3 (internal citations omitted) (emphasis in original).

          On October 3, 2018, the FCC issued a public notice seeking further comment on the

   ATDS definition in light of the Ninth Circuit’s decision in Marks. See Consumer and

   Governmental Affairs Bureau Seeks Further Comment on Interpretation of the Telephone

   Consumer Protection Act considering the Ninth Circuit's Marks v. Church San Diego, LLC

   Decision, Docket No. 02-278 (Oct. 3, 2018). The comment period for both long ended.

          The questions posed by the FCC, and how the FCC ultimately answers them, will

   likely be dispositive of the merit’s questions before the Court in this case.

                     Post-ACA International Decisions Have Inconsistently
                          Interpreted the Definition of An Autodialer

          In just the few months following the D.C. Circuit's ruling in ACA International,

   courts have split over the import of the decision, the status and continuing viability of the

   FCC’s prior Orders, and the definition of an autodialer.

          The Second, Third, and Ninth Circuits have issued opinions on the ATDS definition

   since ACA International and have taken diverging views. Both the Second and Third

   Circuits agreed with the D.C. Circuit's holding that the ATDS definition cannot include a

   system's potential capacities. See King, 2018 WL 3188716, at *3 ("Although we are not

   bound by the D.C. Circuit's interpretation of the statute, we are persuaded by its

   demonstration     that    interpreting    'capacity'    to include     a device’s   ‘potential

   functionalities’ after some modifications extends the statute too far."); Dominguez v. Yahoo,

   Inc., No. 17-1243, 2018 WL 3118056, at *2 (3d Cir. June 26, 2018) ("In light of the

   D.C. Circuit ' s holding, we interpret the statutory definition of an autodialer as we did
                                                 11
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 12 of 21



   prior to the issuance of 2015 Declaratory Ruling. Dominguez can no longer rely on his

   argument that the Email SMS Service had the latent or potential capacity to function as

   autodialer."). Additionally, the Third Circuit expressly stated that random or sequential

   number generation is required to fit within the statutory ATDS definition, and the

   Second Circuit appeared to accept that approach. See Dominguez, 2018 WL 3118056, at

   *2 (stating "key factual question" is "whether the Email SMS System functioned as an

   autodialer by randomly or sequentially generating telephone numbers and dialing those

   numbers"); see generally King, 2018 WL 3188716. Despite these holdings, neither court

   reached the questions of whether the FCC's prior orders regarding predictive dialers,

   remain good law or how the human intervention standard has been affected. See generally

   King, 2018 WL 3188716; Dominguez, 2018 WL 3118056. Indeed, the Second Circuit in

   King expressly highlighted the open questions that remain in the wake of ACA International

   decision. In response to "Time Warner['s] argu[ment] that the district court improperly

   relied on a 'human involvement' standard that is not reflected in the statute," the court

   noted that the FCC declined to adopt a standard in its 2015 Order and stated "we venture

   no opinion on whether that lack of human involvement is a consideration relevant to

   King's claims." King, 2018 WL 3188716, at *7.

         The Ninth Circuit in Marks took a different approach. It held that ACA

   International vacated all prior FCC orders regarding the ATDS definition and, based on

   the statutory text alone – which it found "not susceptible to a straightforward

   interpretation" – found that "equipment that ma[kes] automatic calls from lists of

   recipients [is] also covered by the TCPA." Marks, 904 F.3d at 1051. The Ninth Circuit

   thus departed from the Third Circuit's holding that random or sequential number


                                              12
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 13 of 21



   generation is required for a device to be considered an ATDS and, in fact, read the

   words random or sequential number generator out of the statute. The Ninth Circuit,

   differing from the Second Circuit in King, also offered its opinion on the human

   intervention issue, stating that "[w]e also reject [the defendant’s] argument that a device

   cannot qualify as an ATDS unless it is fully automatic, meaning that it must operate

   without any human intervention whatsoever" and that the at-issue system "dials

   numbers automatically, and therefore it has the automatic dialing function necessary to

   qualify as an ATDS." Id. at 1053.

          District courts are also split on the impact of ACA International. See Pinkus, 319 F.

   Supp. 3d at 935 "ACA International necessarily invalidated the 2003 and 2008 Declaratory

   Ruling insofar as they provide, as did the 2015 Declaratory Ruling, that a predictive dialer

   qualifies as an ATDS even if it does not have the capacity to generate phone numbers

   randomly or sequentially and then dial them."); Gonzalez v. Ocwen Loan Servicing, LLC,

   No. 5:18-CV-340-OC-30PRL, 2018 WL 4217065, at *5-6 (M.D. Fla. Sept. 5, 2018)

   (holding ACA International overturned the 2003 and 2008 FCC orders); compare with

   Reyes v. BCA Fin. Servs., Inc., No. 16-24077-CIV, 2018 WL 2220417, at *1 (S.D. Fla. May

   14, 2018) (concluding that the FCC's 2003 and 2008 predictive dialer rulings were not

   vacated by ACA International and remain binding law, even if the 2015 Order was set aside

   as inconsistent with those earlier rulings)

          Courts are also split on the issue of human intervention. At least one court within

   the Eleventh Circuit correctly found human intervention disqualifies equipment as an

   autodialer. See Glasser v. Hilton Grand Vacations Co., LLC, No. 8:16-CV-952-JDW-

   AAS, 2018 WL 4565751, at *4 (M.D. Fla. Sept. 24, 2018) (granting defendant's motion


                                                 13
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 14 of 21



   for summary judgment in TCPA case on the ground that equipment in question required

   human intervention to trigger initiation of calls and noting that the D.C. Circuit's

   holding in ACA International "set aside" the FCC's 2015 Order but "left intact earlier

   FCC rulings that 'the 'basic function' of an autodialer is to dial numbers without human

   intervention."').

                          The Court Has the Inherent Power to Issue a Stay

          "[T]he powers to stay proceedings is incidental to the power inherent in every court

   to control the disposition of the causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants." Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In

   determining whether to grant a stay, courts generally examine whether a stay will unduly

   prejudice or tactically disadvantage the non-moving party; whether a stay will simplify the

   issues and streamline the trial; and whether a stay will reduce the burden of litigation on the

   parties and on the court. See Coatney v. Synchrony Bank, No. 616CV389ORL22TBS, 2016

   WL 4506315, at *1 (M.D. Fla. Aug. 2, 2016). The specific factors relevant to whether a stay

   should issue under the primary jurisdiction doctrine are set forth below.

                  A Stay is Warranted Under the Primary Jurisdiction Doctrine

          Under the primary jurisdiction doctrine, "a court ... may stay an action pending

   resolution of an issue that falls within the special competence of an administrative agency."

   Beach TV Cable Co. v. Comcast of Florida/Georgia, LLC, 808 F.3d 1284, 1288 (11th Cir.

   2015). It applies "to claims properly cognizable in court that contain some issue within the

   special competence of an administrative agency." Boyes v. Shell Oil Prods. Co., 199 F.3d

   1260, 1265 (11th Cir. 2000). The Eleventh Circuit explained the primary jurisdiction

   doctrine as follows:


                                                 14
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 15 of 21



          Primary jurisdiction is a judicially created doctrine whereby a court of
          competent jurisdiction may dismiss or stay an action pending a resolution
          of some portion of the actions by an administrative agency. Even though
          the court is authorized to adjudicate the claim before it, the primary
          jurisdiction doctrine comes into play whenever enforcement of the claim
          requires the resolution of issues which, under a regulatory scheme, have
          been placed within the special competence of an administrative body; in
          such a case the judicial process is suspended pending referral of such
          issues to the administrative body for its views.

   Smith v. GTE Corp., 236 F.3d 1292, 1298 n.3 (11th Cir. 2001) (internal citations o m i t t e d ).

          There are two main justifications for the rule: (1) the expertise of the agency deferred

   to; and (2) the need for uniform interpretation of a statute or regulation. Boyes, 199 F.3d at

   1265. Courts invoke the primary jurisdiction doctrine "to advance regulatory uniformity,"

   "to answer a question ... within the agency's discretion," and "to benefit from technical or

   policy considerations within the agency's ... expertise." Charvat v. EchoStar Satellite, LLC,

   630 F.3d 459, 466 (6th Cir. 2010) (internal quotations omitted).

          Four factors are "uniformly present in cases where the doctrine properly is invoked:

   (1) the need to resolve an issue that (2) has been placed by Congress within the jurisdiction

   of an administrative body having regulatory authority (3) pursuant to a statute that subjects

   an industry or activity to a comprehensive regulatory scheme that (4) requires expertise or

   uniformity in administration." Bondhus v. Henry Schein, Inc., No. 14-22982-CIV, 2015 WL

   1968841, at *2 (S.D. Fla. Apr. 30, 2015) (internal quotations omitted). Applied to the facts

   here, a stay is warranted.

                    The FCC Will Decide a Dispositive Issue in the Present Case

          First, the FCC’s decision will have a significant impact on the case. See, e.g.,

   Comprehensive Health Care Sys. of Palm Beaches, Inc. v. M3 USA Corp., No. 16-CV-

   80967, 2017 WL 4868185, at *2 (S.D. Fla. Oct. 6, 2017) ("CHCS"). This factor is satisfied

                                                  15
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 16 of 21



   if the agency decision could alter the scope of a class, impact motions before the court, or

   affect a dispositive issue. Id. Under the Hobbs Act, this Court is bound by the FCC's orders

   absence a timely challenge to the order. See Mais v. Gulf Coast Collection Bureau, Inc., 768

   F.3d 1110, 1119 (11th Cir. 2014).

          As discussed above, the FCC's Request for Comment makes plain that it intends to

   rule on issues related the ATDS definition that are at issue in the present case. Defendants

   contend no ATDS was used to send the text messages. Plaintiff, however, will surely

   contest this position. Although the weight of relevant case law supports a narrow ATDS

   definition considering ACA International, the FCC's forthcoming guidance will speak

   squarely to issues that are key to resolving this dispute. For example, in its Request for

   Comment, the FCC asked, "How 'automatic' must dialing be for equipment to qualify as

   an automatic telephone dialing system? Does the word 'automatic' envision non-manual

   dialing of telephone numbers? Must such a system dial numbers without human

   intervention?" Request for Comment at 2. Regarding the requirement that an ATDS

   must "produce telephone numbers to be called, suing a random or sequential number

   generator," the FCC asked: "If equipment cannot itself dial random or sequential

   numbers, can that equipment be an automatic telephone dialing system?" Id. at 2-3.

   These fundamental questions regarding what constitutes an autodialer will, without a

   doubt, be contested issues in this litigation.

                      The FCC's Request for Comment Falls Squarely Within
                    the FCC's Jurisdiction to Administer and Interpret the TCPA

          Second, Congress explicitly tasked the FCC with “prescribe[ing] regulations to

   implement the requirements of the TCPA. Bondhus, 2015 WL 1968841, at *3 (quoting 47

   U.S.C. § 227(b)(2) and finding this factor satisfied in granting partial stay under primary

                                                    16
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 17 of 21



   jurisdiction doctrine). The FCC's authority also "includes issuing rules clarifying and

   interpreting the TCPA, as well as addressing petitions." CHCS, 2017 WL 4868185, at *6.

                    The TCPA Authorized a Comprehensive Regulatory Scheme

          Third, the FCC has regulatory authority that subjects the "industry to a

   comprehensive regulatory scheme that requires expertise or uniformity in administration."

   Gusman v. Comcast Corp., No. 13CV1049-GPC DHB, 2014 WL 2115472, at *3 (S.D. Cal.

   May 21, 2014); see also CHCS, 2017 WL 4868185, at *2; Bondhus, *3.

                          The Definition of Autodialer Requires the FCC's
                            Expertise and Uniformity in Administration

          Fourth, this Court will benefit from technical or policy considerations within the

   FCC’s expertise. See, e.g., CHCS, 2017 WL 4868185, at *7 ("The FCC is charged with

   expertise in telecommunications regulation…”); see also Stewart v. T-Mobile USA, Inc.,

   No. 4:14-CV-02086-PMD, 2014 WL 12614418, at *3 (D.S.C. Oct. 8, 2014) ("It is

   virtually without dispute that the FCC has comparative expertise about the TCPA.").

   Invoking that expertise is particularly appropriate here, where there is substantial confusion

   and disagreement over the technical elements of an autodialer under the TCPA.

          As to the uniformity of administration, if this case proceeds, there is a risk that

   the Court could reach a determination that is inconsistent with the FCC's ultimate

   decision on the definition of an autodialer thus necessitating motions for reconsideration

   or appellate review. Giving time for the FCC to decide how the system at issue in this

   case is to be treated under the statute will "ensure even application of the TCPA.”

   Bondhus, 2015 WL 1968841, at *9.

          Each of the four primary jurisdiction factors are easily satisfied in the present case,

   counseling strongly in favor of a stay.
                                                17
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 18 of 21



                                 Scoma Rejected Objections to a Stay

           In Scoma, Judge Steele stayed a junk fax case under the TCPA pending the FCC's

   action on a rulemaking petition asking "the FCC to examine the state of facsimile

   technology today and issue a declaratory ruling that the TCPA does not apply to faxes sent

   or received digitally via an online facsimile service, or on a device other than a telephone

   facsimile machine." 2018 WL 2455301, at *3. After analyzing and applying the primary

   jurisdiction doctrine, the court granted a stay, and in doing so, rejected the arguments that

   Plaintiff will likely raise against a stay in this case.

           First, the court rejected the argument that a stay would be futile because any action

   taken by the FCC would not have retroactive effect. Id. at *4. The court held that the

   argument was "premature and does not affect this Court's analysis as to whether a stay is

   appropriate now. Whether the FCC's decision has retroactive or prospective effect depends

   on whether the FCC's decision is rulemaking or a clarification (or both), with a lens towards

   manifest injustice." Id. (citing Qwest Services Corp. v. FCC, 509 F.3d 531, 535-39 (D.C.

   2007)

           Second, the court found that "[a]ny delay plaintiffs will experience in this case is

   outweighed by the potential prejudice that could inure to MasterCard and its liability to class

   members that might very well not fit within the proposed class following the FCC’s

   decision." Id. The same calculous applies here. Plaintiff alleges she received a text message;

   there is no evidence the practice has continued. A modest delay to allow the FCC to provide

   clarity on this dispositive issue stands only to push out the time when plaintiff may

   potentially recover monetarily. On the other side of the ledger, the Defendants are facing

   substantial liability based on the TCPA’s onerous $500 or $1,500-per-text statutory damages


                                                    18
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 19 of 21



   clause. See 47 U.S.C. § 227(b)(3). This substantial and strict liability, however, rests entirely

   Plaintiff establishing that the Defendants used an autodialer. On balance, the relative

   prejudices the parties may suffer weigh strongly in favor of a stay.

          Third, as to the potential length of the stay, the Scoma court held that it was "not

   persuaded by plaintiffs' argument that a stay of this matter would likely last several years

   due to the judicial appeals from any final ruling,” reasoning "that a stay will simplify and

   streamline the issues raised in this case and reduce the burden of litigation on the parties and

   on the Court." Id.

          The public comment period has long since ended. An FCC ruling during the

   pendency of this lawsuit is highly likely. Given that the composition of the FCC has

   changed since the 2015 Order, it is exceedingly likely that the FCC will narrow and clarify

   the definition of an autodialer. Chairman Pai and Commissioner O’Reilly dissented

   vehemently to the 2015 Order that was overturned in ACA International, and the D.C.

   Circuit favorably cited their dissents in its decision. ACA Int'l, 885 F.3d at 697, 702,

   704. Those dissenting statements (and other official statements issued by Chairman Pai

   and Commissioner O'Reilly) evidence an approach to the TCPA that is disapproving of

   broad interpretations. See, e.g., 2015 Order, at 8074 (Comm'r Pai dissenting) (noting

   that the 2015 Order "dramatically expands the TCPA's reach," is "flatly inconsistent

   with the TCPA"); see also, id. at 8087 (Comm'r O'Reilly dissenting) (calling the 2015

   Order "unfathomable" in how it "further expands the scope of the TCPA"). Chairman

   Pai and Commissioner O'Reilly also issued statements following ACA International

   expressing their approval of the relevant portions of that decision. Commissioner Carr,

   who became a Commissioner in August of 2017 and was formerly a legal advisor to


                                                  19
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 20 of 21



   Chairman Pai, also issued a statement approving of the decision in ACA International,

   stating that "the prior FCC exceeded the scope of the TCPA and reached a decision of eye-

   popping sweep.” (A majority of the current Commission has publicly stated its disapproval

   of the FCC’s broad interpretation of the Act.). Given the views of the current leadership of

   the FCC, and the Commission's rapid action in setting a notice and comment period so soon

   after ACA International, the Commission will almost surely act quickly to clarify the

   definition of an autodialer and narrow the definition to more closely align with the statute’s

   plain language.

          Not only is the FCC’s ruling likely to come soon, as Judge Steele reasoned in

   Scoma, it "will simplify and streamline the issues raised in this case and reduce the burden

   of litigation on the parties and on the Court." 2018 WL 2455301, at *4. If this case is to

   proceed, the Court and the parties must grapple with the current, unclear, ATDS definition­

   an exercise that will surely require significant resources. These significant resources will be

   totally wasted as soon as the FCC issues its ruling and clarifies the ATDS definition.

   Accordingly, a modest delay is in the interest of both parties and the Court.

                                            Conclusion

          For the reasons stated above, Defendants request an order staying and

   administratively closing this case.

                                                   Respectfully submitted,

                                                   /s/ Matthew Sarelson
                                                   Matthew S. Sarelson, Esq.
                                                   Florida Bar No. 888281
                                                   600 Brickell Avenue, Suite 1715
                                                   Miami, Florida 33131
                                                   Telephone: (305) 330-6090
                                                   Email: msarelson@kymplaw.com


                                                 20
Case 0:19-cv-61080-FAM Document 11 Entered on FLSD Docket 06/27/2019 Page 21 of 21




                             CERTIFICATE OF CONFERENCE

          Pursuant to Local Rule 7.1.A.3, the undersigned certifies that he conferred with

   counsel for Plaintiff regarding the foregoing and counsel for Plaintiff does not agree to the

   relief sought herein.

                                                  /s/ Matthew Sarelson
                                                  Matthew Sarelson




                                                21
